DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 02/22/2021.
Claims 1-4 are pending. Claim 1 is independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.


Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic Priority
4.	See ADS for domestic priority and continued application priority details.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 02/22/2021.  This IDS has been considered.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. US 10964368 B2. Further supported by FUJINO et al. (US 2018/0277188 A1) for limitation analysis. 


    PNG
    media_image1.png
    186
    661
    media_image1.png
    Greyscale

Although the claims at issue are not identical, they are not patentably distinct from each other because :
Usage of nomenclature of first circuit and second circuit between US 10964368 B2 (claim 20) and Instant Application (Claim 1) are interchangeable.
US 10964368 B2 (claim 20) lines 10-11 “… second voltage to the memory cell by the second circuit…” vs.  Instant Application (Claim 1) lines 10-11 “…first voltage to the memory cell by the second circuit…” are analogous limitation since first or second voltages are used for the same purpose.
FUJINO for example, further supports limitation, e.g. a first circuit (e.g. Fig. 10: M1) that supplies a constant current (Fig. 10: I_cell supplied by constant current transistor) to the memory cell (e.g. Fig. 10: M1 in context of para [0184]: “M1 is driven as a constant current transistor”) for an amount of time (during operation process T0-T3).

	Claims 2-4 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10964368 B2, in view of FUJINO et al. (US 2018/0277188 A1).
Full analysis not shown. 
For example, Regarding claim 2, Fujino teaches the semiconductor memory device according to claim 1, wherein the second circuit (Fig. 4: 110) stops applying the first voltage before the readout is performed (Fig. 10: taken as change in voltage level at drain of M7 at T2 due to REN transitioning to low). Regarding claim 3, Fujino teaches the semiconductor memory device according to claim 1, wherein an applying time of the first voltage (Fig. 8: T1-T2) is shorter than a supplying time of the first current (Fig. 8: T0-T3). Regarding claim 4, Fujino teaches the semiconductor memory device according to claim 1, wherein the first circuit repeats generation of the first current (Fig. 10: using constant current for read/ write operation ) when it is determined that the memory cell is not in the ON state (Fig. 7 and Fig. 8 teaches single cycle of read-write-read-sense operation process which can be repeated over operation of memory device and cells).

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
FUJINO et al. (US 2018/0277188 A1) is applicable for all claims. For example, regarding independent claim 1, Fujino teaches a semiconductor memory device (para [0068]: “memory device”, see Fig. 1-10 for memory device, components), comprising:
 a memory cell (Fig. 10: MC, see also Fig. 3: MC) comprising a switching element (Fig. 3: Tr) and a resistance change element (Fig. 3: MTJ); and 
a first circuit (e.g. Fig. 10: M1) that supplies a constant current (Fig. 10: I_cell supplied by constant current transistor) to the memory cell (e.g. Fig. 10: M1 in context of para [0184]: “M1 is driven as a constant current transistor”) for an amount of time (during operation process T0-T3); and 
a second circuit (Fig. 4: 110 “preamplifier” circuit and components e.g. Fig. 10: M6, M7) (Fig. 8, Fig. 10: during T1-T2 operation process uses M6, M7 and voltage is applied to MC),  wherein the semiconductor memory device places the memory cell into an ON state (ON state for read or write operation, see Fig. 8) by applying, while applying a first current to the memory cell by the first circuit (para [0184] and Fig. 10: Icell e.g. Icell_0 constant current), a first voltage (Fig. 10: voltage level at drain of M7 configured during write0 operation) to the memory cell by the second circuit (Fig. 10: M6, M7), and  performs readout (during Fig. 8: T2-T3) on the memory cell in the ON state by the first current (Fig. 8: read during T2-T3 in context of para [0184]-para [0185]).
Fujino is silent with respect to a second circuit  that applies a constant voltage to the memory cell for the purpose of the operation.
Several Prior arts are applicable in this regard :
Perner (US 20020167838 A1): teaches “constant voltage pre-amplifier”, see para [0047]. Perner (US 20060044878 A1): para [0029], claim 17 applicable. HATSUDA et al. (US 2018/0277186 A1): Fig. 13-Fig. 14 disclosure applicable.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.
Applicant is suggested to amend the claims by incorporating limitations of claims 2-4 into claim 1 for future prosecution. An interview is suggested to facilitate future amendments. 

Allowable Subject Matter
Claims 1-4 are objected to as because of double patenting rejection in sections 6-8 above,  but would be allowable if nsdp double patenting rejection is over-come.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)